Mr. Justice McBride
delivered the opinion of the court.
That part of Section 4 which prescribes the method to be pursued by the county school superintendent in determining the cost of educating each nonresident high school pupil is complete in itself, and its meaning is, in our opinion, perfectly clear. The whole process is a simple problem in long division. The dividend is the total amount expended by the high school department of the district for the preceding year, the divisor the average daily attendance, and the resulting quotient the cost of educating the nonresident pupil. The word “expended” means “paid out; disbursed”: People v. Kane, 43 App. Div. 472, 61 N. Y. *448Supp. 195, 198; State v. Manchester & Lawrence R., 70 N. H. 421, 48 Atl. 1103; L. H. Kurts Co. v. Polk County, 136 Iowa, 419, 109 N. W. 612. Depreciation of the building is not money expended. Neither can interest on the amount previously invested in constructing the building be properly termed an “amount expended” during the preceding year; and the county school superintendent ruled correctly in rejecting these items. The item for repairs should have been included in the estimate, and a decree will be entered accordingly. Neither party will recover costs.
Wbit Allowed in Pabt and Dismissed in Past.